748 N.W.2d 840 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jonathan Edward HARTGER, Defendant-Appellant.
Docket No. 135984. COA No. 282914.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the February 6, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for appointment of substitute appellate counsel, motion to strike nonconforming brief, and motion to remand are DENIED.